Name: Commission Regulation (EEC) No 1730/92 of 30 June 1992 determining for the period 1 July 1992 to 28 February 1993 the quantities of raw sugar produced in the French overseas departments on which the refining aid specified in Council Regulation (EEC) No 225/86 may be granted, and amending Regulation (EEC) No 2750/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/112 Official Journal of the European Communities 1 . 7. 92 COMMISSION REGULATION (EEC) No 1730/92 of 30 June 1992 determining for the period 1 July 1992 to 28 February 1993 the quantities of raw sugar produced in the French overseas departments on which the refining aid specified in Council Regulation (EEC) No 225/86 may be granted, and amending Regulation (EEC) No 2750/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard Council Regulation (EEC) No 1785/81 of 30 June 1981 n the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 61 /92 (2), and in particular Article 9 (6) thereof, in the Annexes to Regulation (EEC) No 476/92 for the 1991 /92 marketing year ; Whereas implementation of the single market from 1 January 1993 will as a matter of principle entail disap ­ pearance of customs documents in trade between Member States ; whereas presentation of such a document is required under Commission Regulation (EEC) No 2750/86 (*), as last amended by Regulation (EEC) No 2024/90 (% for payment of aid on sugar produced in the French overseas departments that is disposed of in the European regions of the Community ; whereas the customs document should therefore be replaced by whatever evidence the Member State concerned deems to be an adequate substitute ; whereas this provision should be brought rapidly into force so that the new rule can apply to all such sugar with effect from the 1992/93 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2) thereof, Whereas Article 3 of Regulation (EEC) No 2225/86 states that aid is to be granted for raw sugar produced in the French overseas departments and refined in the European regions of the Community within the limits of quantities to be determined individually for each combination of region of destination and provenance ; whereas these quantities are to be determined on the basis of a Commu ­ nity supply balance for raw sugar ; HAS ADOPTED THIS REGULATION : Whereas total production in the French department of Reunion in the 1992/93 marketing year will not be finally known until towards the end of January 1993 ; whereas as a first step, however, distribution should be made of this quantity sufficient to permit supply of the refineries concerned during the period 1 July 1992 to 28 February 1993 ; Article 1 The quantities of sugar mentioned in Article 3 (2) of Regulation (EEC) No 2225/86 are set for the period 1 July 1992 to 28 February 1993 at the amounts shown in the Annex to this Regulation. Whereas Commission Regulation (EEC) No 476/92 (4) determined the quantities of raw sugar produced in the French overseas departments for the 1991 /92 marketing year on which the refining aid specified in Regulation (EEC) No 2225/86 could be granted ; whereas not all these quantities could be refined in good time but as a working stock they will be eligible for the refining aid for 1992/93 ; whereas it should be specified that the refining aid is to be granted on these quantities against those set Article 2 For raw sugar out of the quantities indicated in the Annexes to Regulation (EEC) No 476/92 that is refined from 1 July 1992 onwards the refining aid valid for the 1992/93 marketing year under Article 3 of Regulation (EEC) No 2225/86 shall be applicable. The refined quan ­ tities in question shall be charged against the amounts stipulated in the Annexes to Regulation (EEC) No 476/92 for the 1991 /92 marketing year. (') OJ No L 177, 1 . 7. 1981 , p. 4. 2) OJ No L 6, 11 . 1 . 1992, p. 19 . 0 OJ No L 194, 17. 7 . 1986, p. 7. 0 OJ No L 53, 28 . 2. 1992, p. 49 . O OJ No L 253, 5. 9 . 1986, p. 8 . (6) OJ No L 184, 17. 7. 1990, p. 10 . 1 . 7. 92 Official Journal of the European Communities No L 179/113 2. In the second subparagraph of Article 1 (2) the words 'the customs document' are deleted. Article 3 Regulation (EEC) No 2750/86 is hereby amended as follows : 1 . The first indent under (b) in Article 1 (1 ) is replaced by : «  of evidence of introduction of the sugar into the European regions of the Community that is recog ­ nized by the Member State in question'. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Quantities of raw cane sugar, expressed as white sugar equivalent (1 000 tonnes) From the French overseas departments For refining in Metropolitan France Portugal United Kingdom Other regions of the Community 1 . Reunion 170 0 15 0 2. Guadeloupe and Martinique 0 15 0 0